


110 HR 3092 IH: For the relief of Kimberly Ruth.
U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 3092
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Snyder introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Kimberly Ruth.
	
	
		1.Certificate of citizenship
			 for Kimberly RuthThe
			 Secretary of Homeland Security shall issue to Kimberly Ruth a new Certificate
			 of Citizenship reflecting her actual birth date of August 3, 1966.
		
